PER CURIAM.
This matter is before us to review a final summary judgment entered against the appellant on a claim arising out of a corporate debt and an order dismissing with prejudice appellant’s counterclaim. We find no error in the dismissal of the counterclaim. However, although there is substantial evidence in the record to support the summary judgment, there is also competent evidence controverting the claim against the appellant. Under such circumstances we believe it was error to enter summary judgment.
Accordingly, the final summary judgment is reversed with directions for further proceedings in accord herewith.
LETTS, C. J., and ANSTEAD and HERSEY, JJ., concur.